DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a logic configured to map” in claim 1.
Because this/these claim limitation(s) (claim 1 and by dependency claims 2-19; dependent claims do not further indicate a physical structure used to carry out the system of claim 1) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an imaging system including a first camera configured to capture a first image of a master key and a second camera configured to capture a second image of said master key, said first image different than said second image; a logic configured to map data points from said first image to corresponding data points from said second image to determine characteristics of a contour of said master key; and wherein said logic compares said characteristics of said contour with characteristics of known key blanks to determine the likelihood of a match between said master key and a known key blank. 
The limitation of determining if two keys generally look like they have the same shape, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a logic,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a logic” language, “determine” in the context of this claim encompasses the user manually deciding if a master key and a blank look similar. Similarly, the limitation of mapping points, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “logic” language, “map” in the context of this claim encompasses the user thinking that certain characteristic points in two images are the same. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using logic. The logic is recited at a high-level of generality (i.e., as a generic logic performing a generic computer function of mapping and determining) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a logic to perform both the mapping and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. A person can look at two images and see matching points.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. A person can look at points with more or less detail.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. A person can look at a smaller version of an image.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. A person can look at two keys and decide if they are very similar or not similar at all (interpreted as a tolerance).
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. A person can look at a digital image to make an evaluation.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. A person can look at a silhouette image and see if  points match.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. A person can look at a silhouette image and see if  points match.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. A person can look from two directions to make a determination.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. How the key is held will not affect the ability of a person to make the match mentally.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. How the key is held will not affect the ability of a person to make the match mentally.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. A person can view a key from different angles.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. A person can view a key from different angles to still make a match mentally.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. A person can mentally shift an image to determine how closely it matches another image.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. A person can look at two keys and decide if they are very similar or not similar at all (interpreted as a tolerance).
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. A person can make more than one comparison.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. A person can look at two images and match points while multiplying by a constant, especially if the constant is “1”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-10, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wills et al. (IDS: US 6064747) [Interpretation of reference supplemented by Case IPR2022-01285; excerpts of Case IPR2022-01285 supplied below] in view of Takahashi (US 20100259609 A1).

Regarding claim 1, Wills et al. disclose a key identification system comprising: an imaging system including a first camera configured to capture a first image of a master key (The preferred receiving means views and electronically captures the profile of the master key using an electronic camera, specifically a CCD camera 28, col. 7, lines 15-40); a logic configured to determine characteristics of a contour of said master key (The intersection of the light beam line and the key surface are extracted to determine depth of milling across the key, col. 13, lines 1-5, The depth determination means determines the width of the master key at the first cut from the digitized image, col. 17, line 55 - col. 18, line 5) and wherein said logic compares said characteristics of said contour with characteristics of known key blanks to determine the likelihood of a match between said master key and a known key blank (“ranking … from the most likely match” among the reference keys “to the least likely match.” , col. 15, lines 5-20; see also Figures 31 (calculating a “surface score” for the reference keys) and 32 (factoring the “surface score” into the “overall score” and ranking keys by overall score).

[Wills’ translating of the captured image is done “to determine characteristics of said contour” because, as Wills explains, this translating allows the “key information” of the master key, including the extracted depth measurements of the surface information to be “standardized” so as “to be comparable to” the information about the reference keys. Wills, 9:38-43]

Wills et al. do not disclose and a second camera configured to capture a second image of said master key, said first image different than said second image; a logic configured to map data points from said first image to corresponding data points from said second image to determine characteristics of a contour of said master key.

Takahashi teaches an imaging system including a first camera configured to capture a first image of a master key and a second camera configured to capture a second image of said master key, said first image different than said second image; a logic configured to map data points from said first image to corresponding data points from said second image to determine characteristics of a contour of said master key (“According to the second exemplary embodiment, by using an image from the first car-mounted camera appropriate for road shape analysis and an image from the second car-mounted camera appropriate for pavement marker candidate area extraction, which capture different ranges in the real world, the respective processes of road shape analysis and pavement marker candidate area extraction can be performed with high accuracy. Further, information indicating the road shape analyzed from an image by the first camera facing the front of the vehicle is stored, and the pavement marker candidate area extracted from an image by the second camera facing downward in the back of the vehicle is matched to the stored road shape information so as to determine whether they are in a correspondence relationship shown in the road shape and pavement marker correspondence table, and based on the determination result, the pavement marker candidate area is recognized as a true pavement marker. As such, a pavement marker can be recognized with higher accuracy”, [0068], Fig. 10).

Takahashi is determining the shape of a road as opposed to the shape of a master key. As the fundamentals of pixel matching are the same regardless of what object is being imaged, it would have been obvious to apply the matching of points described by Takahashi to matching of key contours in particular.

Wills et al. and Takahashi are in the same art of matching (Wills et al., col. 1, line 65 - col. 2, line 10; Takahashi, [0014]). The combination of Takahashi with Wills et al. enables the use of points from multiple images. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the multiple images of the object (whether key or road) to make a comparison, as taught by Takahashi with the invention of Wills et al. as this was known at the time of filing, the combination would have predictable results, and as Takahashi indicates in this way the recognition is performed with higher accuracy ([0068]) which will lead to more accuracy in determining the correct key blank in the apparatus described by Wills et al.

Regarding claim 2, Wills et al. and Takahashi disclose the key identification system of claim 1. Wills et al. and Takahashi further indicate said characteristics of said contour includes outline data wherein said outline data includes a plurality of data points (Wills et al., camera 28 views the profile or silhouette of the master key, col. 7, line 60 - col. 8, line 10, ExtractSurfaceInformation() 4300 gets the outline of the key from the image, col. 37, lines 20-30; Takahashi, road shape analysis unit 11 calculates a distance to a wall (object) around the vehicle by setting a number of points which are subjects of position calculation, [0020], analyzing, by the road shape analysis unit 11, a road shape from an image captured, respective black points shows positions of objects around the road, [0021], types of pavement markers and road shapes are correlated, [0023], the pixel position of the object indicating the feature of the road shape in the captured image, [0050], see Fig. 6).

Regarding claim 5, Wills et al. and Takahashi disclose the key identification system of claim 1. Wills et al. further indicate said logic includes a database containing data related to characteristics of grooves of known key blanks (information is compared to stored information about a plurality of reference keys, abstract, four hundred key silhouettes since each blank type may have multiple master key silhouettes, extracting information from digitized images of the master key and comparing the information to a database of key blanks, Algorithms compare the information of the master key to reference keys in the database and elimination those that are different, thereby leaving one correct match or a small subset of keys ranked by the likelihood of a match, col. 1, lines 45-65,  the database contains information about more than three hundred key blanks and information about more than four hundred key silhouettes, since each blank may have multiple master key silhouettes, col. 9, lines 40-50, comparing information about a nominal width of a blade of the key stored in the memory means, col. 17, line 55 - col. 18, line 5).

Regarding claim 6, Wills et al. and Takahashi disclose the key identification system of claim 1. Wills et al. and Takahashi further indicate said logic is configured to generate tolerance and/or correlation values to determine the likelihood that the comparison yields a match (Wills et al., reference keys that are greater than a predetermined deviation from the master key are disqualified, closest relative ranking, is then compared to the other keys in the subset, and those in the subset that deviate more than a predetermined percentage difference are eliminated, col. 10, lines 20-45, If the summation of the square of the differences is greater than the predetermined value, then the reference key is eliminated, col. 10, lines 45-65, “The second head shape elimination means eliminates reference keys from the subset that deviate more than a predetermined percentage difference from the reference key selected by the head shape comparison means. The preferred predetermined percentage is twenty percent (20%), and the preferred range is ten percent to thirty percent (10%-30%). The second head shape elimination means creates a subset of reference keys remaining”, col. 11, lines 10-25; Takahashi, presence or absence of a pavement marker is finally determined according to the result of comparing the value of the calculated final credibility with a threshold, [0033]).

Regarding claim 7, Wills et al. and Takahashi disclose the key identification system of claim 1. Wills et al. and Takahashi further indicate the first image is a digital image (Wills et al., converts into a digital image, col. 8, lines 10-30, col. 8, lines 45-55; Takahashi, implied by pixel position, [0019], [0050]).

Regarding claim 8, Wills et al. and Takahashi disclose the key identification system of claim 1. Wills et al. further indicate a second image comprises a silhouette of a blade of said master key (the electronic camera 28 receives the characteristics of the profile of the key, in particular, the length of the key and the outline (e.g., head shape and blade) of the key, col. 7, line 60 - col. 8, line 10).

Regarding claim 9, Wills et al. and Takahashi disclose the key identification system of claim 1. Wills et al. further indicate said second image comprises a silhouette of a tip of said master key (camera 28 views the profile or silhouette of the master key, col. 7, line 60 - col. 8, line 10, the tip of the key is located on the image, col. 17, lines 40-55, key could be worn so that the cut depths, shoulder reference, and/or tip reference are no longer within factory specifications, col. 18, lines 20-40, ExtractSurfaceInformation() 4300 gets the outline of the key from the image, col. 37, lines 20-30) [key includes a tip TP, see image 1A, 1E for example]

Regarding claim 10, Wills et al. and Takahashi disclose the key identification system of claim 1. Wills et al. further indicate said characteristics of said contour are determined based on image data from at least said two or more views of said master key (capturing images in the form of two-dimensional slices along the length of the key and using the means for obtaining surface information of its computer subsystem to extract depth measurements for the master key from the image data, col., 31, lines 45-50, col. 32, lines 1-5, col. 37, lines 10-20, col. 37, line 20-39, line 5 [pseudocode for extracting depth measurements]. [Each two-dimensional slice is a view of said master key because each is taken “along the length of the key,” as illustrated in Figure 8. Wills, col. 15, lines 30-45; see also col. 15, lines 40-50 (“As [a] light beam LB is swept along the length of the [master] key, illustrated by the second laser line generator 39 in phantom lines, a series of two-dimensional slices is generated”). Wills describes determining the depth measurements for “each lengthwise slice of the key”—that is, each two-dimensional slice—that forms the three-dimensional image by “loop[ing] through each slice.” Wills, col. 38, lines 20-25; col. 38, line 40 – col. 39, line 10 [pseudocode step [4310], stating “Loop through each slice lengthwise …”]).

As Wills discloses that the depth measurements of the surface information are determined based on at least two or more of the two-dimensional slices that make up the three-dimensional image captured of the master key, Wills discloses that “said characteristics of said contour are determined based on image data from at least said two or more views of said master key.”

Regarding claim 15, Wills et al. and Takahashi disclose the key identification system of claim 1. Wills et al. further indicate one of said views of said master key includes a view from an angle between perpendicular and parallel to the blade of said master key and not including perpendicular or parallel to the blade of said master key (Wills proposes that an angle at which the laser beam LB (shown in Figure 9 below) strikes the master key be “ten to eighty degrees (10-80°)” relative to the side “of the master key,” and that the angle Φ between the laser beam LB and the viewing axis V be, for example, “sixty degrees (60°).” Wills, col. 12, lines 10-25. Wills contemplates an embodiment in which, for example, the angle at which the laser beam LB strikes the master key is 50° relative to the side of the master key, and the angle Φ between the laser beam LB and the viewing axis V is 60°, such that the angle between the viewing axis V and the side of the master key is 70°. A POSA would have recognized from Wills that the side of the master key is co-planar with “the blade of the master key,” such that the angle between the viewing axis V and the side of the master key is likewise the angle between the viewing axis V and “the blade of the master key.” see, e.g., Wills, Figures 7A, 7B, 7D; col. 5, lines 10-25, col. 5, lines 55-60, col. 7, lines 5-10, col. 11, lines 40-50. Because the 70° angle between the viewing axis V and the blade of the master key is between perpendicular (90°) and parallel (0°) to the blade of the master key, a POSA would have understood that Wills discloses and/or would have rendered obvious that this angle is “between perpendicular and parallel to the [side] of said master key and not including perpendicular or parallel to the [side] of said master key.” See also MPEP 2131.03 (acknowledging that “[w]hen the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation” because “[i]n order to anticipate the claims, the claimed subject matter must be disclosed in the reference with ‘sufficient specificity’” and recommending “[a] 35 U.S.C. 102/103 combination … if it is unclear if the reference teaches the range with ‘sufficient specificity’”). Wills discloses this because a claimed range is anticipated “if one of [the values in the range] is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 782 (Fed. Cir. 1985). Here, at least one angle in the range “between perpendicular and parallel to the [side] of said master key and not including perpendicular or parallel to the [side] of said master key” is disclosed by Wills, as shown above. Alternatively, Wills would have rendered this obvious because “where there is a range disclosed in the prior art, and the claimed invention falls within that range, there is a presumption of obviousness.” Iron Grip Barbell Co. v. USA Sports, Inc., 392 F.3d 1317, 1322 (Fed. Cir. 2004). This presumption is only overcome where (1) “the prior art taught away from the claimed invention” or (2) “there are new and unexpected results relative to the prior art,” id., neither of which is the case here. Regarding (1), Wills not only does not teach away from “an angle between perpendicular and parallel to the blade of said master key and not including perpendicular or parallel to said blade of the master key,” Wills recognizes the value of such an angle for the viewing axis V. In particular, Wills recognizes that placing the camera somewhere other than directly overhead the key (which would result in a viewing axis V “perpendicular … to the blade of said master key”) can require a larger machine to accommodate the focal length of the camera. Wills, col. 7, lines 35-50; Wills proposes employing the “mirror 29” shown in Figure 9, “to minimize the size of the machine[.]” Regarding capturing the image at “an angle between perpendicular and parallel to the blade of said master key and not including perpendicular or parallel to said blade of the master key” does not create any “new and unexpected results” not recognized by Wills. Rather, Wills recognizes that the angle at which the image is captured must be selected to ensure surface information about the master key can be discerned. Wills, col. 12, lines 1-10).

Regarding claim 17, Wills et al. and Takahashi disclose the key identification system of claim 1. Wills et al. and Takahashi further indicate said logic includes a tolerance range for each characteristic of said master key to determine whether a master key passes or fails to match a known key blank (Wills et al., reference keys that are greater than a predetermined deviation from the master key are disqualified, closest relative ranking, is then compared to the other keys in the subset, and those in the subset that deviate more than a predetermined percentage difference are eliminated, col. 10, lines 20-45, If the summation of the square of the differences is greater than the predetermined value, then the reference key is eliminated, col. 10, lines 45-65, “The second head shape elimination means eliminates reference keys from the subset that deviate more than a predetermined percentage difference from the reference key selected by the head shape comparison means. The preferred predetermined percentage is twenty percent (20%), and the preferred range is ten percent to thirty percent (10%-30%). The second head shape elimination means creates a subset of reference keys remaining”, col. 11, lines 10-25; Takahashi, presence or absence of a pavement marker is finally determined according to the result of comparing the value of the calculated final credibility with a threshold, [0033]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wills et al. (IDS: US 6064747) and Takahashi (US 20100259609 A1) in view of Barkman et al. (IDS: US 5255199 A).

Regarding claim 3, Wills et al. and Takahashi disclose the key identification system of claim 2. Wills et al. and Takahashi do not disclose said plurality of data points is selectively adjustable along an interval to adjust accuracy of groove identification.

Barkman et al. teach a plurality of data points is selectively adjustable along an interval to
adjust accuracy of groove identification (removing inaccurate edge point data from the collected
data points relating to the cutting tool edge, remove these inaccurate tangent edge points to
increase the accuracy of measurement calculations subsequently performed, col. 6, lines 30-
50).

Wills et al. and Barkman et al. are in the same art of edge inspection (Wills et al.,
Col. 9, lines 25-40; Barkman et al., abstract). The combination of Barkman et al. with Wills et al. and
Takahashi will enable the change in the number of data points used. It would have been
obvious at the time of the invention to one of ordinary skill in the art to combine the point
number adjustment of Barkman et al. with the invention of Wills et al. and Takahashi
as this was known at the time of filing, the combination would have predictable results, and as
Barkman et al. indicate this will increase accuracy (col. 6, lines 30-50), and better identifying an edge will be an advantage when determining a number of bittings to determine a correct blank
in the invention of Wills et al. and Takahashi.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wills et al. (IDS: US 6064747) and Takahashi (US 20100259609 A1) in view of Hillman et al. (IDS: US 20040013291 A1).

Regarding claim 4, Wills et al. and Takahashi disclose the key identification system of claim 1. Wills et al. and Takahashi do not disclose said imaging system further comprises a crop box for limiting the image of the master key, wherein said crop box defines the outer periphery of at least said first and second images of said master key.

Hillman et al. disclose said crop box defines the outer periphery of at least said first and second images of said master key (extracting the edges of the scan, pinpointing reference points on it, positioning, standardizing, and aligning it; autocropping, extracting a plurality of features and/or regions within the scan; correlating said regions or features with database images and parameters, abstract, pinpointing of reference points is done by use of a matching template images, [0030], matching template images of the brain to database images of brains, include specific 2-D slices, [0045], identifying and aligning the image brain scan using template matching then by use of further template matching, a point on the object is chosen as a reference point, [0064], “Parameters necessary for cropping the relevant digital feature images are optimized; the digital feature images are cropped based on the optimized cropping parameters for selecting profile and relevant feature for further analysis”, [0065]).

Wills et al. and Hillman et al. are in the same art of matching image features to a template
(Wills et al., abstract; Hillman et al., [0045]). The combination of Hillman et al. with Wills et al. and Takahashi will enable the use of a crop box. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the crop box of Hillman et al. with the invention of Wills et al. and Takahashi as this was known at the time of filing, the combination would have predictable results, and as this will minimize analysis of extraneous information, which will improve efficiency in making comparisons to key blanks in a database as described in the invention described by Wills et al..

Claim(s) 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wills et al. (IDS: US 6064747) [Interpretation of reference supplemented by Case IPR2022-01285; excerpts of Case IPR2022-01285 supplied below] and Takahashi (US 20100259609 A1) as applied to claim 10 above, further in view of Agius (IDS: US 3884121 A).

Regarding claim 11, Wills et al. and Takahashi disclose the key identification system of claim 10. Wills et al. further imply said logic calculates the geometry of the contour as though a tip of said master key were squarely cut based on data from at least said two or more views of said master key (Wills discloses determining depth measurements of the surface information based on at least two or more of the two-dimensional slices captured of the master key; a POSA would have recognized that the two-dimensional slices, taken along the length of the master key, include at least two two-dimensional slices taken “as though the tip were squarely cut.” A POSA would have understood “calculat[ing] the geometry of the contour as though the tip were squarely cut” to include calculating the geometry of the contour at a position along the length of the key at which the tip has not yet begun to taper, as illustrated by the dotted line added to Figure 1A of Wills. A POSA would have recognized that calculating the geometry of the contour at such a position, before the tip has begun to taper, avoids the risk that the tapering will impact the “characteristics of said contour” sought to be determined. Because in Wills the two-dimensional slices are captured “along the length of the key,” Wills, col. 15, lines 30-45, a POSA would have recognized the two-dimensional slices include those captured at a position along the length of the key at which the tip has not yet begun to taper, that is, “as though the tip were squarely cut.” Because Wills thus discloses its computer subsystem determining the depth measurements of the surface information for the two-dimensional slices that make up the three-dimensional image of the master key, and a POSA would have recognized that the two-dimensional slices include those captured at a position along the length of the key at which the tip has not yet begun to taper, a POSA would have understood Wills to disclose “said logic calculat[ing] the geometry of the contour as though the tip were squarely cut based on data from at least said two or more views of said master key.”).

However, another reference is provided to further teach a square tip explicitly.

Agius indicates the key may be cut square (col. 7, lines 20-30).

Wills et al. and Agius are in the same art of copying keys (Wills et al., abstract, Agius, abstract). The combination of Agius with Wills et al. and Takahashi allows for a square cut key. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine square cut of Agius with the device of Wills et al. and Takahashi as this cut was well known at the time of the invention, incorporating the cut would have predictable results, and as one
of a limited number of types of cuts to look for, would be obvious to try, and a design choice.

Regarding claim 12, Wills et al. and Takahashi and Agius disclose the key identification system of claim 11. Wills et al. further indicate a key holder configured to hold said master key (Wills et al., key placed in drawer, [0085]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wills et al. (IDS: US 6064747) [Interpretation of reference supplemented by Case IPR2022-01285; excerpts of Case IPR2022-01285 supplied below] and Takahashi (US 20100259609 A1) and Agius (US 3884121 A) as applied to claim 12 above, further in view of Campbell et al. (IDS: US 20020191849 A1).

Regarding claim 13, Wills et al. and Takahashi and Agius disclose the key identification system of claim 12. Agius further indicates said key holder includes a clamp (The key blank is then unclamped and the bit of a master key, which is cut along its entire length to the desired depth of cut, is clamped between the pair of carriage supported clamping blocks, col. 1, lines 45-65), however another reference is provided to make this more explicit.

Campbell et al. indicate a key copying apparatus that may clamp the master key ([0003], [0004]).

Wills et al. and Campbell et al. are in the same art of key blank identification (Wills et al., abstract, Campbell et al., abstract). The combination of Campbell et al. with Wills et al. and Takahashi and Agius allows the partial shielding of a key. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the shielding of Campbell et al., with the device of Wills et al. and Takahashi and Agius, as these lenses were well known at the time of the invention, incorporating the lens would have predictable results, and as Campbell et al. indicate this allows for a more even lighting ([0039]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wills et al. (IDS: US 6064747) and Takahashi (US 20100259609 A1) as applied to claim 1 above, further in view of Yanovsky et al. (US 6449381 B1).

Regarding claim 14, Wills et al. and Takahashi disclose the key identification system of claim 1. Wills et al. further indicate one of said views of said master key includes a view from above the master key blade of a groove in the bottom of said blade (primary feature of the surface SU in most keys is the milling ML, e.g., a longitudinally-extending groove or grooves in the blade B, col. 5, lines 55-65, Fig. 8 shows an overhead camera), however another reference is added to further teach this feature.

Yanovsky et al. teach one of said views of said master key includes a view from above the master key blade of a groove in the bottom of said blade (First, as shown in FIGS. 1A and 2A, the geometrical shapes of the grooves and indentations 10 left on head 3 of key 1 directly reflect the shape of grooves and indentations 5 seen in FIGS. 1B and 2B and thus, imaging the head of the key from a side view can be used to select a key blank, col. 4, lines 40-55, Digital video camera/scanner 30 is positioned directly over shank 4 of key 1 for image acquisition of key 1. Computer 40 is linked to digital video camera/scanner 30 for interpretation, storage and comparison of acquired images of key 1, col. 4, line 60 - col. 5, line 5, The key imaging system of claim 2 wherein said key head also contains grooves and indentations and wherein said light source is also positioned above said key head to illuminate and image said key head which reflects light as a first shade and wherein said key head has grooves and indentations which scatter light as a second shade such that the resulting image reveals said grooves and indentations in said key head of said original key, col. 6, lines 60-65).

Wills et al. and Yanovsky et al. are in the same art of key blank identification (Wills et al., abstract, Yanovsky et al., abstract). The combination of Yanovsky et al. with Wills et al. and Takahashi and Agius allows the overhead view. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the view of Yanovsky et al., with the device of Wills et al. and Takahashi and Agius, as these lenses were well known at the time of the invention, incorporating the lens would have predictable results, and as Yanovsky et al. indicate “It is the object of this invention to improve the accuracy of automatic key identification by providing images of grooves and indentations” (col. 2, lines 25-35), thereby improving the probability the correct key blank can be selected in the process described by Wills et al..

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wills et al. (IDS: US 6064747) and Takahashi (US 20100259609 A1) as applied to claim 1 above, further in view of Gimelfarb et al. (IDS: US 20060147289 A1).

Regarding claim 16, Wills et al. and Takahashi disclose the key identification system of claim 1. Wills et al. and Takahashi do not disclose the logic is configured to shift data related to said characteristics of said contour to compare with said known key blank characteristics.

Gimelfarb et al. teach logic is configured to shift data related to said characteristics of said contour to compare with said known key blank characteristics (bittings aligned to master key, slidable along axis, abstract, [0014], [0030], [0035]).

Wills et al. and Gimelfarb are in the same art of copying keys (Wills et al., abstract; Gimelfarb, abstract). The addition of Gimelfarb would add a slidable alignment method to the apparatus of Wills et al. and Takahashi. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the sliding alignment of Gimelfarb with the invention of Wills et al. and Takahashi as this was known at the time of the invention, the combination would have predictable results, and as this will allow for more easy key positioning and comparison=, which will improve the usability of the key blank identification system of Wills et al.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wills et al. (IDS: US 6064747) and Takahashi (US 20100259609 A1) as applied to claim 1 above, further in view of Crossling (US 6876767 B1).

Regarding claim 18, Wills et al. and Takahashi disclose the key identification system of claim 1. Wills et al. and Takahashi partly disclose said logic is configured to generate a series of comparisons to compensate for registration errors (Wills et al., “In a similar embodiment, the light beam LB can be swept or moved across the length of the key to obtain multiple milling images so that the images can be averaged to improve the accuracy of the data”, col. 15, lines 35-55; Takahashi, “Then, the pavement marker verification unit 14 matches the analysis result of the road shape to the extracted pavement marker candidate area to determine whether or not the result coincide with the content of the road shape and pavement marker correspondence table, determines presence or absence of a pavement marker according to the determination result, and outputs this determination result (step S203 in FIG. 2, pavement marker verifying step). Then, these operations (steps S201 to S203 in FIG. 2) are repeated”, [0038]).

Crossling teaches logic is configured to generate a series of comparisons to compensate for registration errors (“In order to reduce registration errors care must be exercised in the positioning of the image. In addition, in order to take account of any registration errors multiple comparisons are made with the sets of co-ordinates being incremented or decremented between comparisons”, col. 1, lines 10-30).

Wills et al. and Takahashi and Crossling are in the same art of matching (Wills et al., col. 1, line 65 - col. 2, line 10; Takahashi, [0014]; Crossling, abstract). The combination of Crossling with Wills et al. and Takahashi enables the use of a series of comparisons. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the multiple comparisons, as taught by Crossling with the invention of Wills et al. and Takahashi as this was known at the time of filing, the combination would have predictable results, and as Crossling indicates this is considered the normal prior art procedure to reduce registration errors (col. 1, lines 10-30) which will lead to more accuracy in determining the correct key blank in the apparatus described by Wills et al. and Takahashi.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wills et al. (IDS: US 6064747) and Takahashi (US 20100259609 A1) as applied to claim 1 above, further in view of Satoh (IDS: US 20090022369 A1).

Regarding claim 19, Wills et al. and Takahashi disclose the key identification system of claim 1. Wills et al. and Takahashi do not disclose said logic includes at least one roll constant used to adjust the plurality of data points to increase accuracy of a match with a known key blank.

Satoh teaches logic includes at least one roll constant used to adjust the plurality of data points to increase accuracy of a match with a known key blank (“In step S3035, the position/orientation calculation unit 120 applies correction to minimize the sum of errors on all the detected indices to three parameters (pan, tilt, and roll angles) which represent the measurement values of the orientation of the image capture device 130, while setting the measurement values of the position and orientation of the object 170 to be measured and that of the position of the image capture device 130 obtained in step S3005 as fixed values”, [0084], “In step S3035, the position/orientation calculation unit 1320 applies correction to minimize the sum of errors on all the detected indices to three parameters (pan, tilt, and roll angles) which represent the measurement values of the orientation of the image capture device 130, while setting the position measurement value of the image capture device 130 obtained in step S3005 as a fixed value. The process then advances to step S3080. This correction processing step is similar to the correction processing step in step S3035”, [0158], “apply correction to three parameters (pan, tilt, and roll angles) of the orientation measurement value of the image capture device 130, so as to cancel errors on the detected indices”, [0241]).

Wills et al. and Takahashi and Satoh are in the same art of matching (Wills et al., col. 1, line 65 - col. 2, line 10; Takahashi, [0014]; Satoh, [0063]). The combination of Satoh with Wills et al. and Takahashi enables the use of a roll constant. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the roll constant, as taught by Satoh with the invention of Wills et al. and Takahashi as this was known at the time of filing, the combination would have predictable results, and as Satoh indicates this will allow the invention to measure the position and orientation of a measurement target object while simultaneously achieving high stability and high precision ([0023]) which will lead to more accuracy in determining the correct key blank in the apparatus described by Wills et al. and Takahashi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661